   Case 2:16-cv-00798-MHT-CSC Document 184 Filed 03/29/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

DEMONTRAY HUNTER, et al.,           )
                                    )
        Plaintiffs,                 )
                                    )        CIVIL ACTION NO.
        v.                          )          2:16cv798-MHT
                                    )               (WO)
KIMBERLY G. BOSWELL, in             )
her official capacity as            )
the Commissioner of the             )
Alabama Department of               )
Mental Health,                      )
                                    )
        Defendant.                  )

                                ORDER

    Upon review of the parties’ joint response regarding

the need for further engagement of a consultant (Doc.

183), it is ORDERED that the court will not take any

further action with regard to the parties’ retaining such

a consultant at this time, in light of the parties’

agreement that a consultant is not currently necessary

to assist the State with developing its proposed remedial

plan.

    DONE, this the 29th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
